                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

  UNITED STATES OF AMERICA                                  )
                                                            )
  v.                                                        )      No. 2:19-CR-97
                                                            )
  TRAVIS MICKENZIE REED and                                 )
  JOSHUA BRANDON HILL                                       )


                       ORDER ON DISCOVERY AND SCHEDULING
        The parties and their counsel appeared before the undersigned and established the following

 deadlines that govern the progression of the case.

  I.    SCHEDULING DEADLINES

  The Court sets the following deadlines for this matter:

                                Important Scheduling Dates
  Trial Date                                            October 22, 2019, at 9:00 a.m.
                                                      U.S. District Judge R. Leon Jordan
  Estimated length of trial                                          2 days

  Defendant’s Pretrial Motions Due:                              August 30, 2019

  Government’s Responses Due:                                   September 17, 2019

  Plea Deadline                                                  October 8, 2019

  Requests for Special Jury Instructions                        5 days before trial



 II.    PURPOSE OF ORDER AND DUTY TO CONFER

       The purpose of this Order is intended to eliminate the unnecessary filing of
 discovery motions. If there are disagreements regarding discovery issues, counsel for


Case 2:19-cr-00097-RLJ-MCLC Document 16 Filed 08/02/19 Page 1 of 10 PageID #: 24
 Defendant(s) shall make a request to the government for each item of discovery sought and
 be declined prior to the filing of any motion to compel discovery and must certify in the
 motion that they have conferred with opposing counsel, that they have been unable to
 resolve the issue by agreement, and that the matter concerns matters not covered by this
 order. The Court may deny without prejudice motions filed without the required certificate.

 III.   DISCOVERY ORDER

        A.    Defendant’s Oral Statement. Within five (5) days of receipt of Defendant's
              request, the government must disclose to Defendant the discovery within the
              scope of Rule 16(a)(1)(A). Similarly, the government shall disclose to an
              organizational defendant the information required by Fed. R. Crim. P.
              16(a)(1)(A) upon request by the organizational defendant.

        B.    Written or Recorded Statements of Defendant. Within five (5) days of
              receipt of Defendant's request, the government must disclose to Defendant
              the discovery within the scope of Rule 16(a)(1)(B).          Similarly, the
              government shall disclose to an organizational defendant the information
              required by Fed. R. Crim. P. 16(a)(1)(B) upon request by the organizational
              defendant.

        C.    Prior Record of Defendant. Within five (5) days of receipt of Defendant's
              request, the government must disclose to the defendant the discovery within
              the scope of Rule 16(a)(1)(D).

        D.    Documents and Objects. Within five (5) days of receipt of Defendant's
              request, the government must disclose to the defendant the discovery within
              the scope of Rule 16(a)(1)(E).

        E.    Reports of Examinations and Tests. Within five (5) days of receipt of
              Defendant's request, the government must disclose to Defendant the discovery
              within the scope of Rule 16(a)(1)(F).

        F.    Expert Witnesses. Within five (5) days of receipt of Defendant's request, the
              government must disclose to Defendant the discovery within the scope of
              Rule 16(a)(1)(G).

        G.    Expert Witnesses regarding Defendant’s Mental Condition. Defendant
              must within five days of the government’s request provide the government a
              written summary of testimony Defendant intends to offer as provided for in
              Rule 16(b)(1)(C).

              If the government requests discovery under this paragraph (H), within five (5)



Case 2:19-cr-00097-RLJ-MCLC Document 16 Filed 08/02/19 Page 2 of 10 PageID #: 25
            days of Defendant’s request, the government must provide a written summary
            of testimony the government intends to offer as provided for in Rule
            16(a)(1)(G).

      H.    Expert Witnesses at Pretrial hearings – Five (5) Days’ Notice Required.
            If either the government or a Defendant intends to offer the testimony of an
            expert witness in conjunction with any pretrial hearing in order to give an
            opinion based upon scientific, technical, or other specialized knowledge,
            the party intending to utilize the witness shall notify opposing counsel at
            least five (5) business days prior to the hearing and furnish a written
            summary of the testimony which shall describe the witness’s opinions, the
            bases and the reasons for those opinions, and the witness’s qualifications.

      I.    Continuing Duty to Disclose. It shall be the continuing duty of counsel for
            all parties to immediately reveal to opposing counsel all subsequently-
            discovered information or other material within the scope of this order or Rule
            16.

      J.    Reciprocal Discovery Obligations

            1.     Receipt of discovery treated as a request. The government routinely
                   provides defendants with discovery provided for under Rule
                   16(a)(1)(E) (relating to disclosure of documents and objects) and Rule
                   16(a)(1)(F)(relating to reports of examinations and tests) soon after the
                   initial appearance. If the government provides Defendant with such
                   discovery, the Court will presume that Defendant has requested the
                   same under Rule 16(a)(1)(E) and (a)(1)(F), triggering its reciprocal
                   obligations under Rule 16(b)(1)(A) and (B).

            2.     Opting Out of Discovery. A Defendant who elects not to request
                   disclosure as outlined herein or under both Fed. R. Crim. P.
                   16(a)(1)(E) (relating to documents and tangible objects) and under
                   Rule 16(a)(1)(F) (relating to reports of examinations and tests), has no
                   obligation to provide reciprocal discovery to the government pursuant
                   to Rule 16(b)(1)(A) and Rule 16(b)(1)(B). However, if Defendant
                   receives discovery from the government, the Court will presume he
                   requested it for purposes of determining Defendant’s reciprocal
                   discovery obligations.

      K.    Brady material

            1.     Timing of Disclosure. Within 14 days of the arraignment, except
                   where the Brady material is covered by the Jencks Act, 18 U.S.C. §



Case 2:19-cr-00097-RLJ-MCLC Document 16 Filed 08/02/19 Page 3 of 10 PageID #: 26
                  3500, then the Jencks Act will control the timing of disclosure.

            2.    Nature of Disclosure. The government shall reveal to Defendant and
                  permit Defendant to inspect and copy all evidence known to the
                  government which may be favorable to Defendant on the issues of guilt
                  or punishment within the scope of Brady v. Maryland, 373 U.S. 83
                  (1963), United States v. Agurs, 427 U.S. 97 (1976), United States v.
                  Bagley, 473 U.S. 667 (1985), and Kyles v. Whitley, 514 U.S. 419
                  (1995).

      L.    Giglio material

            1.    Timing of Disclosure. Not later than 7 days prior to trial shall the
                  material governed by this section be disclosed.

            2.    Nature of Disclosure. The government shall disclose to Defendant
                  the existence and substance of any payments, promises of immunity,
                  leniency, preferential treatment, or other inducements made to
                  prospective government witnesses to the extent required by Giglio v.
                  United States, 405 U.S. 150 (1972) (impeachment evidence) and
                  Napue v. Illinois, 360 U.S. 264 (1959).

            3.    Criminal Record of Witness. For each witness who will testify for
                  the government at trial, the government shall supply the defendant
                  with a record of all prior convictions of the type that may be used to
                  impeach a witness pursuant to Rule 609, Fed.R.Evid.

      M.    Jencks Act Material

            1.    Duty to Comply. All parties shall be prepared to comply with the
                  Jencks Act, 18 U.S.C. § 3500 and Fed.R.Crim.P. 26.2 relating to the
                  production of witness statements on demand after the witness has
                  testified on direct examination.

            2.    Early Disclosure. To avoid disruptions in the progress of the trial, and
                  perhaps even continuances of the trial, the Court strongly urges the
                  government to reveal Jencks Act material to defense counsel before the
                  commencement of trial. The parties may agree on – but the Court
                  does not order – an earlier time for the exchange or production of
                  Jencks Act and Rule 26.2 material.


       N.   Identity of Defendant in a photo lineup



Case 2:19-cr-00097-RLJ-MCLC Document 16 Filed 08/02/19 Page 4 of 10 PageID #: 27
               1.     Timing of disclosure. Within 14 days of arraignment.

               2.     Nature of Disclosure. The government shall state whether Defendant
                      was identified in any lineup, show up, photo spread, or similar
                      identification proceedings, and produce any pictures utilized or
                      resulting therefrom.

 IV.    PRESERVATION OF AGENT’S ROUGH NOTES.

        The Government shall advise its agents and officers involved in this matter to
        preserve all rough notes. Rough notes which contain the substance of any relevant
        oral statements made by Defendant before or after arrest in response to interrogation
        by a person Defendant knew was a government agent are subject to disclosure
        pursuant to Rule 16(a)(1)(B)(ii), Federal Rules of Criminal Procedure.

 V.     ELECTRONIC SURVEILLANCE.

        A.     Timing of Notice. Within 14 days of the date of this Order, the government
               shall state whether Defendant was an aggrieved person, as defined in 18
               U.S.C. § 2510(11), of any electronic surveillance and, if so, shall set forth in
               detail the circumstances thereof.

        B.     Contents of Notice. Specifically, the government shall disclose to the
               defendant the nature and extent of the use of electronic surveillance
               (including wiretapping, consensual monitoring, body wires, tape
               recordings, transmission devices, videotape recordings, bank surveillance
               recordings, pen registers) or mail covers conducted by law enforcement
               officers or witnesses in investigating this case, and also disclose the
               existence of all recordings obtained and final transcripts made during the
               investigation, regardless of whether the government intends to use the
               recordings and transcripts in its case-in-chief.

 VI.    FINGERPRINT ANALYSIS.

       Within five (5) days of the request by Defendant, the government shall provide the
 defense, for independent expert examination, copies of all latent fingerprints or palm prints
 which have been identified by a Government expert as those of Defendant.




 VII.   PROCEDURE FOR RESOLVING OBJECTIONS TO AUDIO/VIDEO


Case 2:19-cr-00097-RLJ-MCLC Document 16 Filed 08/02/19 Page 5 of 10 PageID #: 28
      RECORDINGS.

      A.    Need for Robinson hearing. If a Defendant files (1) a motion to exclude an
            audio or video recording because the allegedly inaudible and/or unintelligible
            portions of the recording are so substantial as to render the recording as a
            whole untrustworthy, or (2) a motion to prohibit the use of a transcript of a
            recording, then a “Robinson” hearing may be required. See United States v.
            Robinson, 707 F.2d 872 (6th Cir. 1983).

            If defense counsel believes that an entire recording should be excluded as
            untrustworthy under Robinson, a hearing will be held at the pretrial
            conference and motion hearing. Similarly, a hearing will be conducted at the
            same time regarding the accuracy of any transcript which is disputed by
            Defendant. If such a hearing is required, the government and the Clerk shall
            have available for the Court’s use the audio and/or video equipment to be
            used at trial or comparable equipment. The parties shall notify the
            Magistrate Judge if such a hearing will in fact be needed.

      B.    Duty to confer. Defendant’s counsel will, not later than seven (7) days
            before the pretrial conference, meet and confer with the government’s
            counsel and identify what recording or portions of a recording the Defendant
            insists should be wholly excluded as untrustworthy under Robinson.

      C.    Transcripts. If the government intends to prepare and submit transcripts
            of any recording, it shall submit those transcripts to defense counsel at the time
            the recording is reviewed so that any objections to such transcripts may be
            presented at the time of the Robinson hearing. Counsel shall review any
            transcripts contemporaneously with his/her review of the actual recordings
            and, on or before seven (7) days prior to the pretrial conference, identify to
            the government’s attorney all portions of the transcripts claimed to be
            inaccurate or unverifiable after listening to the recordings themselves.

      D.    Resolution of Disagreements. The Court prefers the parties to stipulate to
            any transcript. If a stipulation is not possible, the parties are to advise the
            Court accordingly and identify the areas of disagreement regarding the
            accuracy of the transcript and the Court will listen to the recordings with the
            transcript and made a pretrial determination. Where portions of the recording
            are inaudible, the transcript should so reflect. United States v. Adams, 722
            F.3d 788, 824 (6th Cir. 2013).




Case 2:19-cr-00097-RLJ-MCLC Document 16 Filed 08/02/19 Page 6 of 10 PageID #: 29
 VIII. USE OF CO-CONSPIRATOR’S STATEMENTS AND REQUIREMENT OF
       GOVERNMENT TO FILE NOTICE OF INTENT TO USE.

       A.   Admissibility of Co-Conspirator Statements. If the government intends
            to offer evidence under F.R.E. 801(d)(2)(E), then the admissibility of an
            alleged co-conspirator’s statements under F.R.E. 801(d)(2)(E) will be
            determined in accordance with United States v. Vinson, 606 F.2d 149 (6th
            Cir. 1979); specifically, such statements will be admitted subject to a later
            demonstration during the trial by a preponderance of the evidence that the
            statements were made during the course and in furtherance of the conspiracy.

       B.   Notice Required. If the government intends to introduce a co-
            conspirator’s statements under F.R.E. 801(d)(2)(E), the government shall file
            a notice not later than seven (7) days prior to the commencement of the trial.
            The notice must include the following: (1) the substance of the statements to
            be introduced under F.R.E. 801(d)(2)(E); (2) when those statements were
            made, where those statements were made, and to whom they were made; and
            (3) a summary of the evidence which the government will present to
            establish the existence of the conspiracy, that the declarant was a member
            of that conspiracy, and that the statements were made during and in
            furtherance of the conspiracy.

       C.   Pre-trial contest to admissibility. If Defendant intends to contest the
            admissibility of any statements offered under Fed.R.Evid. 801(d)(2)(E), prior
            to the commencement of the trial, Defendant shall file and serve upon the
            government’s attorney a motion in which Defendant shall state the grounds
            and specify the reasons why the statements are not admissible under F.R.E.
            801(d)(2)(E). A copy of such motion shall be delivered to the District Judge
            contemporaneously with its filing.


 IX.   RULE 404(b) EVIDENCE

       A.   Timing of Notice. Upon request by Defendant, the government shall provide
            notice at least seven (7) days in advance of trial, or during trial if the Court
            excuses pretrial notice on good cause shown, of the general nature of any Rule
            404(b)-type evidence it intends to introduce at trial. Pretrial disclosure of such
            evidence will be excused where its use only becomes indicated due to
            events at trial or such evidence constitutes legitimate rebuttal evidence.

       B.   Nature of Disclosure. The government shall disclose as well as the general
            purpose of the evidence (e.g., proof of motive, opportunity, intent,
            preparation, plan, knowledge, identity, or absence of mistake or accident).


Case 2:19-cr-00097-RLJ-MCLC Document 16 Filed 08/02/19 Page 7 of 10 PageID #: 30
               The government’s written disclosure shall characterize Defendant’s
               specific prior conduct to a degree that fairly apprises Defendant of its
               general nature.


 X.     INSANITY DEFENSE

        If a Defendant intends to assert a defense of insanity, Rule 12.2 Fed. R. Crim. P.
 Defendant(s) shall submit the required written notification(s) by the deadline for the filing
 of pretrial motions.

 XI.     FILING OF MOTIONS AND RESPONSES.

        A.     Timing of filing Motions. All motions (including, but not limited to, motions
               in limine, motions to suppress, and objections to any evidence) shall be filed
               by the motion deadline. A response to a motion filed by either party shall be
               filed by the response deadline. FAILURE TO RESPOND TO A MOTION
               MAY BE DEEMED A WAIVER OF ANY OPPOSITION TO THE
               RELIEF SOUGHT IN THE MOTION.

         B.    Memorandum of Law Required. All motions that require a brief shall be
               accompanied by a separate brief or they may be subject to summary denial.
               Local Rule 7.1.

         C.    Evidentiary Hearings. Motions will be decided in accordance with Local
               Rule 7.2; in this regard, the Court may rule upon any motion without a
               hearing thereon if such is deemed unnecessary by the Court, notwithstanding
               that a motion hearing has been scheduled.


         D.    Motions to Suppress

               1.     Requirement of specificity. If Defendant files a motion to suppress
                      a statement, or evidence seized as a result of a search (whether with or
                      without a warrant), Defendant’s motion shall (1) specify in detail each
                      fact which Defendant claims requires suppression of the statement or
                      evidence, and (2) the legal basis supporting suppression. See, Franks v.
                      Delaware, 438 U.S. 154 (1978); United States v. Giacalone, 853
                      F.2d 470 (6th Cir. 1988); United States v. Thompson, 2001 WL
                      820905 (6th Cir. 2001).

               2.     Waiver. Failure to raise the issue before the Magistrate Judge may
                      constitute a waiver of the issue. For that reason, Defendant should


Case 2:19-cr-00097-RLJ-MCLC Document 16 Filed 08/02/19 Page 8 of 10 PageID #: 31
                  raise every factual and legal issue which he claims requires
                  suppression.

       E.   Adoption of Motions of co-defendants

            1.    Requirement of specificity. If counsel files a motion to adopt any
                  motions of one or more co-defendants, it should be specifically stated
                  which motion(s) counsel wishes to so adopt.

            2.    General adoption reference. Counsel shall not file a motion that
                  merely adopts, or requests to adopt, any or all motions of co-
                  defendants.


       F.   Untimely Motions.

            1.    Canceling of Pre-trial Conference and Motion Hearing. If no
                  motions are filed by the motion deadline, the Court will cancel the
                  pre-trial conference and motion hearing unless the parties require the
                  Court to address any issues outstanding that were not subject to a
                  motion hearing.

            2.    Summary Denial. Motions filed after the motion deadline may in the
                  discretion of the District Judge or, where appropriate, the Magistrate
                  Judge, be denied summarily as untimely.

      G.    Presence of Defendant

            1.    Mandatory appearance at all evidentiary hearings.                 Any
                  Defendant who has filed a motion which requires the presentation of
                  evidence must be present, along with his/her counsel. This requirement
                  cannot be waived. The Clerk shall notify the U.S. Marshal of any
                  Defendant who is in custody and who must be present in court.

            2.    Optional Appearance. Any Defendant, who has filed no motions, or
                  who has filed no motions that require the presentation of evidence,
                  may attend the final pretrial conference/motion hearing but is not
                  required to do so. If such Defendant is incarcerated and wishes to
                  attend the final pretrial conference/motion hearing, he/she must file a
                  written request with the Clerk to so attend ten (10) days prior to the
                  hearing to afford the U.S. Marshal’s adequate time to make
                  transportation arrangements.



Case 2:19-cr-00097-RLJ-MCLC Document 16 Filed 08/02/19 Page 9 of 10 PageID #: 32
 XII.   STIPULATIONS.

         Prior to trial, all counsel shall confer and shall make every possible effort in good
 faith to stipulate facts, the truth and existence of which are not contested, in order to expedite
 the trial of this matter.

        No stipulation made by defense counsel shall be used against Defendant unless the
 stipulation is reduced to writing and signed by Defendant and-- his/her counsel. It shall be
 the responsibility of the government’s attorney to initiate contact with defense counsel
 regarding the possibility of stipulating uncontroverted facts as herein above described.

         SO ORDERED:


                                                     s/H. Bruce Guyton
                                                     United States Magistrate Judge




Case 2:19-cr-00097-RLJ-MCLC Document 16 Filed 08/02/19 Page 10 of 10 PageID #: 33
